Caldwell, J.
—We are of opinion that the indictment is insufficient, and that the judgment was properly arrested. The indictment does not designate with precision the person or persons intended to be killed, nor does it aver the intent with which the assault was committed with that certainty required in criminal pleadings. (Paschal’s Dig., Art. 2866.)
True, there are apt words contained in the indictment sufficient to frame a good one, but they are so inartistieally used, that we doubt if a judgment under this indictment could be successfully pleaded in bar of another prosecution for the. same supposed offense. This view of the case renders it unnecessary to notice the motion to dismiss the appeal as to Nations. The indictment being held insufficient, *564no conviction founded thereon can be maintained. The judgment of the court below in all things is
Affirmed.